Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 1 of 21 PageID #:228




                      Exhibit B
       Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 2 of 21 PageID #:229



                                          Form LR
                                            26.2
                                   MODEL CONFIDENTIALITY
                                          ORDER
                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    ERIKA BROWN, LISA SATCHEL,                     )
    KENNETH BREWER, and PHYLLIS GRAY               )
    on behalf of themselves and all others         )
    similarly situated,                            )
                                                   )
                 Plaintiff,                        )
                                                   )      Case No. 18-cv-7585
          vs.                                      )
                                                   )
    WALGREENS BOOTS ALLIANCE, INC.,                )
                                                   )
                 Defendants.

                                              )
                                               )
                  Plaintiff                   )
                                              )
                          v.                  )             Civil No.
                                               )            District Judge
                                               )            Magistrate Judge
                                               )
                  Defendant                    )

                                [Agreed]1 Confidentiality Order

           [if by agreement] The parties to this Agreed Confidentiality Order have agreed to the

    terms of this Order; accordingly, it is ORDERED:

           [if not fully agreed] A party to this action has moved that the Court enter a

    confidentiality order. The Court has determined that the terms set forth herein are




                                                   1
-
      Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 3 of 21 PageID #:230



    appropriate to protect the respective interests of the parties, the public, and the

    Court. Accordingly, it is ORDERED:

           1.     Scope. All materials produced or adduced in the course of discovery, including initial

    disclosures, responses to discovery requests, deposition testimony and

    exhibits, and information derived directly therefrom (hereinafter collectively
            1       Counsel should include or delete language in brackets as necessary to the
    specific case. Any other changes to this model order must be shown by
    redlining that indicates both deletions and additions to the model text.
    Counsel may also modify this model order as appropriate for the circumstances of
    the case.
    This model order is for the convenience of the parties and the court and not intended
    to
    create a presumption in favor of the provisions in this model order and against
    alternative language proposed by the parties. The court will make the final decision
    on the terms of any order notwithstanding the agreement of the parties.




                                                   2
-
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 4 of 21 PageID #:231



“documents”), shall be subject to this Order concerning Confidential Information as defined

below. This Order is subject to the Local Rules of this District and the Federal Rules of Civil

Procedure on matters of procedure and calculation of time periods.

       2.      Confidential Information. As used in this Order, “Confidential Information” means

information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE

ORDERCONFIDENTIAL” by the producing party that falls within one or more of the

following categories: (a) information prohibited from disclosure by statute; (b) information that

reveals trade secrets; (c) research, technical, commercial or financial information that the party

has maintained as confidential; (d) medical information concerning any individual; (e) personal

identity information; (f) income tax returns (including attached schedules and forms), W-2

forms and 1099 forms; or (g) personnel

 or employment records of a person who is not a party to the case.2.. Information or
 documents that are available to the public may not be designated as Confidential documents
that are available to the public may not be designated as Confidential
        Information.

       3.      Designation.

               (a)     A party may designate a document as Confidential Information for protection

under this Order by placing or affixing the wordsword “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies”

 includes electronic images, duplicates, extracts, summaries or descriptions that contain
        2       If protection is sought for any other category of information, the additional
category shall be described in paragraph 2 with the additional language redlined to
show the change in the proposed Order.




                                                2
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 5 of 21 PageID #:232



                the Confidential Information. The marking “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” shall be applied prior to or at the time of the documents are produced

or disclosed.   Applying the marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Any copies that are made of

any documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”” shall

also be so marked, except that indices, electronic databases or lists of documents that do not

contain substantial portions or images of the text of marked documents and do not otherwise

disclose the substance of the Confidential Information are not required to be marked.

                A party may designate a document as Highly Confidential Information for

protection under this Order by placing or affixing the words “HIGHLY CONFIDENTIAL” on

the document and on all copies in a manner that will not interfere with the legibility of the

document. As used in this Order, “copies” includes electronic images, duplicates, extracts,

summaries or descriptions that contain the Confidential Information. The marking “HIGHLY

CONFIDENTIAL” shall be applied prior to or at the time of the documents are produced or

disclosed. Applying the marking “HIGHLY CONFIDENTIAL” to a document does not mean

that the document has any status or protection by statute or otherwise except to the extent and for

the purposes of this Order. Any copies that are made of any documents marked “HIGHLY

CONFIDENTIAL” shall also be so marked, except that indices, electronic databases or lists of

documents that do not contain substantial portions or images of the text of marked documents

and do not otherwise disclose the substance of the Confidential Information are not required to

be marked. Documents marked “HIGHLY CONFIDENTIAL” may be shown to all categories of

individuals listed in Section 5(b), except parties as defined in Section 5(b)(2). For the avoidance

                                                3
   Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 6 of 21 PageID #:233



of doubt, documents marked “HIGHLY CONFIDENTIAL” may be shown to in-house counsel

for the parties.

                   A party may designate a document as Highly Confidential if, in the good faith

belief of such party and its Counsel, such non-public information and/or materials is among that

considered to be most highly sensitive, confidential or proprietary information by the party,

including but not limited to trade secret or other confidential research, development,

manufacturing, and financial information. (b)        The designation of a document as Confidential

Information is a certification by an attorney or a party appearing pro se that the document

contains Confidential Information as defined in this order.3

        4.         Depositions.4

        Alternative A. Deposition testimony is protected by this Order only if designated

as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the record at the time

the testimony is taken. Such designation shall be specific as to the portions that contain
         3     An attorney who reviews the documents and designates them as
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER must be admitted to the Bar
of at least one state but need not be admitted to practice in the Northern District of
Illinois unless the lawyer is appearing generally in the case on behalf of a party. By
designating documents confidential pursuant to this Order, counsel submits to the
jurisdiction and sanctions of this Court on the subject matter of the designation.
         4     The parties or movant seeking the order shall select one alternative for
handling deposition testimony and delete by redlining the alternative provision that is
not chosen.




                                                 4
   Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 7 of 21 PageID #:234



Confidential Information. Deposition testimony so designated shall be treated as

Confidential Information protected by this Order until fourteen days after delivery of

the transcript by the court reporter to any party or the witness. Within fourteen days

after delivery of the transcript, a designating party may serve a Notice of Designation

to all parties of record identifying the specific portions of the transcript that are

designated Confidential Information, and thereafter those portions identified in the

Notice of Designation shall be protected under the terms of this Order. The failure to

serve a timely Notice of Designation waives any designation of deposition testimony

as Confidential Information that was made on the record of the deposition, unless

otherwise ordered by the Court.

       Alternative B. Unless all parties agree on the record at the time the deposition

testimony is taken, all deposition testimony taken in this case shall be treated as Confidential

Information until the expiration of the following: No later than the fourteenth day after the

transcript is delivered to any party or the witness, and in no event later

        than 60 days after the testimony was given, Within this time period, a party may serve a

Notice of Designation to all parties of record as to specific portions of the testimony that are

designated Confidential Information, and thereafter only those portions identified in the Notice

of Designation shall be protected by the terms of this Order. The failure to serve a timely Notice

of Designation shall waive any designation of testimony taken in that deposition as Confidential

Information, unless otherwise ordered by the Court.




                                                 5
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 8 of 21 PageID #:235



       5.     Protection of Confidential Material.

               (a)    General Protections. Confidential Information shall not be used or disclosed

by the parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof. [INCLUDE IN

PUTATIVE CLASS ACTION CASE: In a putative class action, Confidential Information may

be disclosed only to the named plaintiff(s) and not to any other member of the putative class

unless and until a class including the putative member has been certified.]

               (b)    Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

               (1)    Counsel. Counsel for the parties, including both outside and in-house counsel,
                      and employees of counsel who have responsibility for the action;

               (2)    Parties. Individual parties and employees of a party but only to the extent
                      counsel determines in good faith that the employee’s assistance is
                      reasonably necessary to the conduct of the litigation
                      in which the information is disclosed;

               (3)    The Court and its personnel;

               (4)    Court Reporters and Recorders. Court reporters and recorders engaged for
                      depositions;

               (5)    Contractors. Those persons specifically engaged for the limited purpose of
                      making copies of documents or organizing or processing documents,
                      including outside vendors hired to process electronically stored
                      documents;




                                                6
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 9 of 21 PageID #:236




               (6)     Consultants and Experts. Consultants, investigators, or experts employed by
                       the parties or counsel for the parties to assist in the preparation and trial of
                       this action but only after such persons have completed the certification
                       contained in Attachment A, Acknowledgment of Understanding and
                       Agreement to Be Bound;

               (7)    Witnesses at depositions. During their depositions, witnesses in this action to
                      whom disclosure is reasonably necessary. Witnesses shall not retain a
                      copy of documents containing Confidential Information, except witnesses
                      may receive a copy of all exhibits marked at their depositions in
                      connection with review of the transcripts. Pages of transcribed deposition
                      testimony or exhibits
                to depositions that are designated as Confidential Information pursuant to the
                      process set out in this Order must be separately bound by the court
                      reporter and may not be disclosed to anyone except as permitted under this
                      Order.

               (8)     Author or recipient. The author or recipient of the document (not including a
                       person who received the document in the course of litigation); and

               (9)     Others by Consent. Other persons only by written consent of the producing
                       party or upon order of the Court and on such conditions as may be agreed
                       or ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable efforts

to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall

maintain the originals of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document as

Confidential Information does not, standing alone, waive the right to so designate the

document; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates a document as




                                                 7
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 10 of 21 PageID #:237



       Confidential Information after it was initially produced, the receiving party, on

notification of the designation, must make a reasonable effort to assure that the document is

treated in accordance with the provisions of this Order. No party shall be found to have violated

this Order for failing to maintain the confidentiality of material during a time when that material

has not been designated Confidential Information, even where the failure to so designate was

inadvertent and where the material is subsequently designated Confidential Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with LR 26.2.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information. The designation

of any material or document as Confidential Information is subject to challenge by any party.

The following procedure shall apply to any such challenge.

               (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not




                                                 8
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 11 of 21 PageID #:238



               proper and must give the designating party an opportunity to review the

designated material, to reconsider the designation, and, if no change in designation is offered, to

explain the basis for the designation. The designating party must respond to the challenge within

five (5) business days.

               (b)     Judicial Intervention. A party that elects to challenge a confidentiality
designation may file and serve a motion that identifies the challenged material and sets forth in
detail the basis for the challenge. Each such motion must be accompanied by a competent
declaration that affirms that the movant has complied with the meet and confer requirements of
this procedure. The burden of persuasion in any such challenge proceeding shall be on the
designating party. Until the Court rules on the challenge, all parties shall continue to treat the
materials as Confidential Information under the terms of this Order.
        10.    Action by the Court. Applications to the Court for an order relating to materials or

documents designated Confidential Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present or that anticipates that another party may present

Confidential information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing




                                                 9
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 12 of 21 PageID #:239



       the Confidential Information. The Court may thereafter make such orders as are

necessary to govern the use of such documents or information at trial.

       12.     Confidential Information Subpoenaed or Ordered Produced in Other
Litigation.

               (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

               (b)     The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the

expense of seeking protection in that court of its Confidential Information, and nothing
in these provisions should be construed as authorizing or encouraging a receiving party in this

action to disobey a lawful directive from another court. The obligations set forth




                                                  10
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 13 of 21 PageID #:240



                in this paragraph remain in effect while the party has in its possession, custody or

control Confidential Information by the other party to this case.

          13.   Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

          14.   Obligations on Conclusion of Litigation.

                (a)      Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.

                (b)    Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or

“HIGHY CONFIDENTIAL” under this Order, including copies as defined in ¶ 3(a), shall be

returned to the producing party unless: (1) the document has been offered into evidence or filed

 without restriction as to disclosure; (2) the parties agree to destruction to the extent
and certification of that destruction; or (3) as to documents bearing the notations, summations,
practicable in lieu of return;5 or (3) as to documents bearing the notations, summations,
or other mental impressions of the receiving party, that party elects to destroy the
                 documents and certifies to the producing party that it has done so.

       5       The parties may choose to agree that the receiving party shall destroy
documents containing Confidential Information and certify the fact of destruction,
and that the receiving party shall not be required to locate, isolate and return e-mails
(including attachments to e-mails) that may include Confidential Information, or
Confidential Information contained in deposition transcripts or drafts or final expert
reports.




                                                 11
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 14 of 21 PageID #:241



               (c)     Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court

including those filed under seal. Any retained Confidential Information shall continue to be

protected under this Order. An attorney may use his or her work product in subsequent

litigation, provided that its use does not disclose or use Confidential Information.

               (d)     Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         15.   Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

         16.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.




                                                12
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 15 of 21 PageID #:242



       17.     Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this

Order by its terms.

       So Ordered.




                                              13
   Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 16 of 21 PageID #:243




 Dated:
                                                  U.S. District Judge
                                                  U.S. Magistrate Judge



 [Delete signature blocks if not wholly by agreement]

 WE SO MOVE                                       WE SO MOVE
 and agree to abide by the                        and agree to abide by the terms of this Order
                                                  terms of this Order

By: /s/ Peter J. O’Meara                     By: /s/ Mitchell M. Breit

Peter J. O’Meara
Foley & Lardner LLP                          Mitchell M Breit (admitted pro hac vice)
321 North Clark Street, Suite 2800           SIMMONS HANLY CONROY LLC
Chicago, Illinois 60654-5313                 112 Madison Avenue
Tel: (312) 832-4914                          New York, New York 10016-7416
Fax: (312) 832-4700                          Telephone:   (212) 784-6400
pomeara@foley.com                            Facsimile:   (212) 213-5949
                                             mbreit@simmonsfirm.com


Jay N. Varon (admitted pro hac vice)         Trent B. Miracle
David A. Hickerson (pro hac vice motion to   SIMMONS HANLY CONROY LLC
be submitted)                                One Court Street
Foley & Lardner LLP                          Alton, Illinois 62002
3000 K Street, N.W.                          Telephone:      (618) 259-2222
Suite 600                                    Facsimile:      (618) 259-2222
Washington, D.C. 20007-5109                  tmiracle@simmonsfirm.com
Tel: (202) 672-5380
Fax: (202) 672-5399
jvaron@foley.com
dhickerson@foley.com


Attorneys for Defendant Walgreens Boots      Attorneys for Plaintiff Erika Brown on behalf
Alliance, Inc.                               of herself and all others similarly situated


 Signature                                        Signature
 Printed Name                                     Printed Name


                                             14
     Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 17 of 21 PageID #:244



    Counsel for: _




-
      Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 18 of 21 PageID #:245



    Counsel for: _                   _
     Dated:                                     Dated:




-
  Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 19 of 21 PageID #:246



                                        ATTACHMENT A



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ERIKA BROWN, LISA SATCHEL,                        )
KENNETH BREWER, and PHYLLIS GRAY                  )
on behalf of themselves and all others            )
similarly situated,                               )
                                                  )
               Plaintiff,                         )
                                                  )        Case No. 18-cv-7585
      vs.                                         )
                                                  )
WALGREENS BOOTS ALLIANCE, INC.,                   )
                                                  )
               Defendants.

                                              )
                                              )        Civil No.
                Plaintiff                     )
                                              )
                                              )
                                              )
                Defendant                     )


                                   ACKNOWLEDGMENT
                                         AND
                                 AGREEMENT TO BE BOUND


          The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated _                                                in the above-captioned action and attached hereto, understa

agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States

District Court for the Northern District of Illinois in matters relating to the Confidentiality Order

and understands that the terms of the Confidentiality Order obligate him/her to use materials

designated as Confidential Information in accordance with the Order solely for the purposes of

the above-captioned action, and not to disclose any such Confidential Information to any other

person, firm or concern.
            Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 20 of 21 PageID #:247



                  The undersigned acknowledges that violation of the Confidentiality Order may

          result in penalties for contempt of court.



          Name:

          Job Title:

          Employer:

          Business Address:




          Date:

                                                 Signature



                                                                                     Adopted 06/29/12




4830-2001-2937
Case: 1:18-cv-07585 Document #: 27-2 Filed: 03/01/19 Page 21 of 21 PageID #:248




                                 Summary report:
        Litéra® Change-Pro TDC 10.1.0.500 Document comparison done on
                               3/1/2019 1:29:12 PM
    Style name: Default Style
    Intelligent Table Comparison: Active
    Original filename: 26.2 FORM 0612.doc
    Modified filename: Agreed Confidentiality Order.doc
    Changes:
    Add                                                   24
    Delete                                                87
    Move From                                             2
    Move To                                               2
    Table Insert                                          3
    Table Delete                                          0
    Table moves to                                        0
    Table moves from                                      0
    Embedded Graphics (Visio, ChemDraw, Images etc.)      0
    Embedded Excel                                        0
    Format changes                                        0
    Total Changes:                                        118
